In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (I. Aronin, J.), dated July 26, 1993, which, upon the granting of the defendants’ motion pursuant to CPLR 4401 for judgment as a matter of law, is in favor of the defendants and against the plaintiff.
Ordered that the judgment is affirmed, with costs.
*578The plaintiff, unit coordinator of the special education department in a public elementary school, was injured by an "emotionally-handicapped” student who had been brought to his office to calm down after engaging in violent behavior with another student. The student’s teacher had previously asked the school principal for assistance and the principal had come to the plaintiff’s office, but left without taking any action. Subsequently, the plaintiff, who had not taken any action earlier, approached the student to offer his assistance and was assaulted.
Alleging that the school’s failure to remove the student from his office prior to the assault constituted a breach of duty on the defendants’ part, the plaintiff brought suit to recover for his personal injuries. The Supreme Court granted the defendants’ motion for judgment as a matter of law pursuant to CPLR 4401. We affirm.
The plaintiff failed to prove that the defendants, as public entities, owed him a special duty upon which he justifiably relied to his detriment (see, Cuffy v City of New York, 69 NY2d 255). Miller, J. P., Altman, Goldstein and Florio, JJ., concur.